In a support proceeding, petitioner appeals (1) from an order of the Family Court, Kings County, dated January 20, 1976, which, after a hearing, inter alia, reduced the respondent father’s child support obligation and (2) from a further order of the same court, dated March 29, 1976, which denied her motion for reargument. Appeal from the order dated March 29, 1976 dismissed, without costs or disbursements. No appeal lies from an order denying reargument. Order dated January 20, 1976 affirmed, without costs or disbursements. The sudden and substantial decline in respondent’s income since the prior award of support was made, due to no fault of his own, constitutes a change in circumstances which warrants a reduction of the child support award (see Rotbert v Rotbert, 47 AD2d 666; Matter of Bailey v Bailey, 34 AD2d 984). Cohalan, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.